 
THIS AGREEMENT (this “Agreement”), dated June __, 2009 is entered into by and
between STRIKER OIL & GAS, INC., a Nevada corporation (the “Company”),
AFFILIATED HOLDINGS, INC. (“Affiliated”) and YA GLOBAL INVESTMENTS, L.P. (the
“Buyer”).  Reference is made to the Securities Purchase Agreement (the
“Securities Purchase Agreement”) dated as of May 17, 2007, as amended, between
the Company and the Buyer.  All capitalized terms used but not defined herein
shall have the meaning ascribed thereto in the Securities Purchase Agreement.
 
WHEREAS:
 
          
A.
Pursuant to the Securities Purchase Agreement and the documents and instruments
entered into in connection therewith, the Company issued to the Buyer certain
secured convertible debentures which were secured by, among other things, a
security interest in all the assets of the Company and Affiliated.

 
          
B.
The Company desires to borrow, and the Buyer is willing to lend, additional
funds to the Company for the benefit of both the Company and Affiliated.

 
          
C.
Upon the terms and conditions set forth herein, the Buyer will agree to loan
additional funds for the benefit of the Company and Affiliated on the condition
that the Company and Affiliated take certain steps to obtain duly executed and
properly recorded assignments of certain leases and oil and gas rights and to
provide the Buyer with a perfected security interest in the assets of the
Company and Affiliated.

 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, Affiliated, and the
Buyer hereby agree as follows:
 
1.           Additional Loan.  In reliance on the representations and warranties
and the terms and conditions set forth in this Agreement, upon the satisfaction
of the condition precedent set forth in Section 5 hereof, the Buyer shall make
an additional loan to the Company in accordance with the terms of the promissory
note (the “Note”) in the form attached hereto as Exhibit A.  The principal
amount of the Note shall be $500,000.  Upon the issuance of the Note the Buyer
shall wire the principal amount to the Company or its designees, less any fees
or expenses to be paid to the Buyer and deducted from the proceeds as set forth
below, by wire transfer of immediately available funds in accordance with the
closing statement attached hereto as Exhibit B.
 
2.           Catfish Creek Prospect (Texas).
 
(a)           The Company shall promptly obtain and properly record assignments
from Perryman Exploration Partners, L.L.C. (“Perryman”) of leasehold interests,
oil and gas wells, and equipment with respect to those certain participation
agreements among the Company, Affiliated, and Perryman relating to the Catfish
Creek Prospect, including, without limitation Catfish Creek Wells # 1, 2, and 3
and associated leases (collectively, the “Catfish Creek Property”), to the
satisfaction of the Buyer and have the same filed of record in Texas, subject
only to the payment by the Company of approximately $468,301.53 owed to Perryman
which shall be paid from the proceeds of the Note.
 

 
 

--------------------------------------------------------------------------------

 

(b)           The Company shall promptly grant the Buyer a lien and security
interest in and to the Catfish Creek Property and execute and deliver to the
Buyer for filing and recordation the Deed of Trust, Mortgage, Assignment of
Production, Security Agreement, Fixture Filing and Financing Statement from the
Company to the Trustee for the benefit of the Buyer (the “Deed of Trust”) with
respect to the property described therein.
 
3.           North Edna Prospect (Louisiana).
 
(a)           The Company and/or Affiliated shall promptly obtain all leasehold
assignments from Jordan Oil Company, Inc. (“Jordan”) with respect to those
certain participation agreements among the Company, Affiliated, and Jordan
relating to the North Edna Prospect (the “North Edna Property”) to the
satisfaction of the Buyer and have the same filed of record in Louisiana.
 
(b)           The Company shall promptly grant the Buyer a lien and security
interest in and to the North Edna Property and execute and deliver to the Buyer
for filing and recordation the Mortgage, Assignment of Production, Security
Agreement, Fixture Filing and Financing Statement from the Company to the
Trustee for the benefit of the Buyer (the “Mortgage”) with respect to the
property described therein.
 
4.           Security Interest Granted Pursuant to Security Documents.
 
(a)           Reference is made to the security agreement dated as of May 17,
2007, by and between the Company, Affiliated, and the Buyer (the “Security
Agreement”).
 
(b)           Affiliated does hereby, by execution of this Agreement in the
space provided below, confirm that it has joined in the execution of, and become
a party to, the Security Agreement as a “Subsidiary” and “Company” thereunder
and joins in the grant, pledge, and assignment of any interest by the Company
(as such term is used in the security Agreement).
 
(c)           The Company and Affiliated hereby ratify and confirm all terms and
conditions of the Security Agreement and acknowledge and agree that the Security
Agreement remains in full force and effect without set-off, counterclaim, or
defense.
 
(d)           The Company and Affiliated agree and acknowledge (i) that its
obligations under the Note shall be secured by all collateral previously granted
by each of the Company and Affiliated to the Buyer, including, without
limitation, pursuant to the Security Agreement, and the Real Estate Security,
(ii) that the obligations under the Note are hereinafter expressly included as
part of the “Obligations” as such term is defined and used in the Security
Agreement and the other Security Documents and (iii) the Security Agreement
shall hereby be deemed amended to reflect that the definition of “Obligations”
in the Security Agreement specifically includes all obligations of the Company
or Affiliated under the Note.
 
5.           Conditions to Closing.
 
(a)           The obligation of the Buyer to make the loan pursuant to the Note
hereunder is subject to the satisfaction, or waiver by the Buyer, of each of the
following conditions
 

 
 

--------------------------------------------------------------------------------

 

(i)       The Company and Affiliated shall have executed each of this Agreement
and the Note and shall have delivered the same to the Buyer;
 
(ii)           The Company shall have received assignments of the Catfish Creek
Property and the North Edna Property in forms satisfactory to the Buyer and
delivered the same to the Buyer for filing and recordation.
 
(iii)           The Company shall have executed and delivered to the Buyer the
Mortgage and the Deed of Trust in suitable form for filing and recordation in
the appropriate jurisdictions.
 
(iv)           The Company shall have provided an officer’s certificate
indicating approval of the Board of Directors of the Company the transactions
contemplated herein.
 
(b)           The obligation of the Company to issue the Note to the Buyer
hereunder is subject to the satisfaction, or waiver by the Company, of each of
the following conditions
 
(i)           The Buyer shall have executed this Agreement and shall have
delivered the same to the Company.
 
(ii)           The Buyer shall have paid the principal amount of the Note in
accordance with the Closing Statement.
 
6.           Other Agreements.
 
(a)           Fees and Expenses. The Company shall pay a structuring and due
diligence fee to the Buyer or its designees in the amount of $5,000, which shall
be paid directly from the proceeds of the issuance of the Note.
 
(b)           Further Assurances. Company and Affiliated shall, from and after
the execution of this Agreement, execute and deliver to the Buyer whatever
additional documents, instruments, and agreements that the Buyer may require in
order to (i) perfect its lien and security interest in the Catfish Creek
Property and the Edna Property, and (ii) correct any document deficiencies, or
to vest or perfect the Transaction Documents and the collateral granted therein
more securely in the Buyer and/or to otherwise give effect to the terms and
conditions of this Agreement, and hereby authorize the Buyer to file any
financing statements (including financing statements with a generic description
of the collateral such as “all assets”), and take any other normal and customary
steps, the Buyer deems necessary to perfect or evidence the Buyer’s security
interests and liens in any such collateral.
 
(c)           Except as modified pursuant hereto, no other changes or
modifications to the Transaction Documents are intended or implied and in all
other respects the Transaction Documents are hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date
hereof.  To the extent of conflict between the terms of this Agreement and the
other Transaction Documents, the terms of this Agreement shall control.
 

 
 

--------------------------------------------------------------------------------

 



 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of date first above written.
 

 
COMPANY:
 
STRIKER OIL & GAS, INC.
     
By:                                                                
 
Name:  Lester Garrett
 
Title:                      Chief Executive Officer
         
BUYER:
 
YA GLOBAL INVESTMENTS, L.P.
 
By:  Yorkville Advisors, LLC
 
         its Investment Manager
     
By: _________________________________
 
Name:
 
Title:    Managing Member










 
 

--------------------------------------------------------------------------------

 

Exhibit A


Form of Note



 
 

--------------------------------------------------------------------------------

 

Exhibit B


Closing Statement






The undersigned do hereby:


1.           Acknowledge the acceptance of gross proceeds of $500,000 from the
issuance of a Note of Striker Oil & Gas, Inc., a Nevada company (the “Company”);
and


2.           Agree that proceeds shall be disbursed via wire transfer in
immediately available U.S. funds, as set forth below.

 
Gross Proceeds:
From YA Global Investments, L.P.
  $ 500,000              
Less:
Structuring and Due Diligence Fee to Yorkville Advisors, LLC
  $ (5,000 )            
Net Proceeds:
    $ 495,000  
Disbursements:
To Perryman Exploration Partners, LLC for payments towards Catfish Creek
Property
  $ (468,302 )              
To Richardson and Patel, counsel to the Company, as retainer for legal services
  $ (7,500 )              
To YA Global Investments, L.P. to repay protective advance made on May 19, 2009
  $ (280 )            
Net Proceeds to the Company:
  $ 18,918  









[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]

 
 

--------------------------------------------------------------------------------

 
 
Striker Oil & Gas, inc.






By: ______________________________
Name:                      Lester Garrett
Title:                      Chief Executive Officer





YA Global Investments, L.P.


By:           Yorkville Advisors, LLC
Its:           Investment Manager


By:  _______________________________
Name:
Its:           Managing Member













 
 

--------------------------------------------------------------------------------

 

Wire Instructions:








Perryman Exploration Partners Wiring Information:


First State Bank Of Athens


Perryman Exploration Partners


Acct# 1041010


ABA# 111921777






RICHARDSON & PATEL LLP


BANK NAME:                      COMERICA BANK OF CALIFORNIA
WESTWOOD OFFICE
10900 WILSHIRE BLVD.
LOS ANGELES, CALIF. 90024
PHONE NUMBER: 800-888-3595
ABA NUMBER: 121137522
ACCT. NUMBER:1891937581
BENEFICIARY:RICHARDSON & PATEL LLP CLIENT TRUST ACCT.


CLIENT:                                Striker Oil & Gas, Inc.





 
 
 
